DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 11-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of species D, shown in figures 13-16 was made without traverse in the reply filed on 4/14/2022. 
The examiner further withdrawn claim 5-10 from consideration since the claimed subject matter of “the communication channel comprises a plurality of first channels through the first surface to the second surface and a plurality of second channels formed through the first surface to the second surface of the inner board” do not read on the elected species D shown in figures 13-16.  Applicant discloses (figures 13-16) that only communicating channel (11c) is formed in each of the outer board (10C).  Therefore, the claimed subject matter of claims 5-10 do not read on the elected species or anywhere in the specification or drawings. However, claims 2-4 and 13-15 will be treated on the merit since claims 2-4 and 13-15 read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation of “with the third and fourth ends of the path” renders the scope of the claim indefinite since it is not clear whether the third and fourth ends are additional to a first end and a second end of the path cited at line 8.
Claim 1 recites the limitation "the first and second ends of the at least one communicating channel" at line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the first and second ends are additional to a third end and a fourth end of the communication channel cited in line 9 or the first end and second end refer to the first end and second end of the path.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 6,536,516).  Regarding claim 1, Davies discloses (figure 2) a heat exchanger comprising an inner board (26) having a first surface and a second surface opposite the first surface; a first outer board (30,36) mounted on the first surface of the inner board; a second outer board  (12) mounted on the second surface of the inner board; a path (28) formed between the first outer board and the second outer board, the path comprising a first end and a second end; a communicating channel (32) formed between the first outer board and the second outer board, the communicating channel comprising a third end and a fourth end (two longitudinal ends of the channel 32); and a working fluid in the path, wherein the third and the fourth end of the at least one communication channel communicating with the first and second ends of the path (all paths and the communicating channel 32 are fluidly connected).  Regarding the preamble  “a pulsating vapor chamber”, it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kroba v. Robie, 88 USPQ 478 (CCPA 1951). Regarding claim 2, Davies discloses(figure 2) that the path (28) is formed through the inner board. Regarding claim 3, Davies discloses that the communicating channel is concaved on the first outer board (the communicating channel 28 has a concaved shape at its two end formed in the first outer board). Regarding claim 4,  Davies discloses (figure 2) that a first hole (a hole formed at one end of the path 28, with a semicircular shape, connected with the straight flow path of 28) formed through the first surface and the second surface of the inner board, the first hole communing with the first end of the path; and a second hole (an opposite hole from the first hole) formed through the first surface and the second surface of the inner board, the second hole communicating with the second end of the path. (similar to the first hole). Regarding claim 13, Davies discloses (figure 2) a second communicating channel (34) formed between the inner board and the first outer board.  Regarding claim 14, Davies discloses (figure 2)  that the second communicating channel (34) is formed on an inner surface of the first outer  board, and two end of the second communication channel communicate with the first hole and the second hole (the holes are formed at end of the path 28, with semicircular shape connected with the straight flow path of 28).  Regarding claim 15, Davies discloses (figure 2) that the second communication channel (34) comprises a groove (groove form channel 34) concaved on an inner surface of the first outer board. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 7,025,127) discloses a baffled surface cooled heat exchanger.
George II et al. (US 5,287,919) discloses a heat exchanger.
Asfia et al. (US 2008/0087406A1) discloses a cooling system.
Mat et al. (US 2013/0133871A1) discloses a multiple thermal circuit heat spreader.
Gradinger et al. (US 2015/0136358A1) discloses a cooling element. 
Kim et al (WO 2016/060350A1) discloses a flat plate pulsating heat pipe.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763